Title: From Thomas Jefferson to John Randolph, 29 November 1775
From: Jefferson, Thomas
To: Randolph, John


                    
                        Dear Sir
                        Philadelphia Nov. 29. 1775.
                    
                    I am to give you the melancholy intelligence of the death of our most worthy Speaker which happened here on the 22d of the last month. He was struck with an Apoplexy, and expired within five hours.
                    I have it in my power to acquaint you that the successes of our  arms have corresponded with the justice of our cause. Chambly and St. John’s have been taken some weeks ago, and in them the whole regular army in Canada except about 40. or 50. men. This day we receive certain intelligence that our General Montgomery is received into Montreal: and expect every hour to be informed that Quebec has opened it’s arms to Colo. Arnold who with 1100 men was sent from Boston up the Kennebec and down the Chaudiere river to that place. He expected to be there early this month. Montreal acceded to us on the 13th. and Carleton set out with the shattered remain[s] of his little army for Quebec where we hope he will be taken up by Arnold. In a short time we have reason to hope the delegates of Canada will join us in Congress and complete the American Union as far as we wish to have it completed. We hear that one of the British transports is arrived at Boston, the rest are beating off the coast in very bad weather. You will have heard before this reaches you that Ld. Dunmore has commenced hostilities in Virginia. That people bore with every thing till he attempted to burn the town of Hampton. They opposed and repelled him with considerable loss on his side and none on ours. It has raised our country into perfect phrensy. It is an immense misfortune to the whole empire to have a king of such a disposition at such a time. We are told and every thing proves it true that he is the bitterest enemy we have. His minister is able, and that satisfies me that ignorance or wickedness somewhere controuls him. In an earlier part of this contest our petitions told him that from our king there was but one appeal. The admonition was despised and that appeal forced on us. To undo his empire he has but one truth more to learn, that after colonies have drawn the sword there is but one step more they can take. That step is now pressed upon us by the measures adopted as if they were afraid we would not take it. Beleive me Dear Sir there is not in the British empire a man who more cordially loves a Union with Gr. Britain than I do. But by the god that made me I will cease to exist before I yeild to a connection on such terms as the British parliament propose and in this I think I speak the sentiments of America. We want neither inducement nor power to declare and assert a separation. It is will alone which is wanting and that is growing apace under the fostering hand of our king. One bloody campaign will probably decide everlastingly our future course; I am sorry to find a bloody campaign is decided on. If our winds and waters should not combine to rescue their shores from slavery, and General Howe’s reinforcement should arrive in safety we have hopes he will be inspirited to come out of Boston and take  another drubbing: and we must drub you soundly before the sceptered tyrant will know we are not mere brutes, to crouch under his hand and kiss the rod with which he deigns to scourge us.
                    Edmund passed thro’ this city on his way to Williamsburgh to see whether his presence might be of service in settling his uncle’s affairs. He was in perfect health, and will return again to the camp at Cambridge. My compliments to Mrs. Randolph and the young ladies and beleive me to be Dear Sir Your’s &c.
                